Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 1 of 9 Page ID #:107




    1                                EXHIBIT 1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                          1

        Dec of Dennis Price                              Case: 5:18-CV-00547-SJO-SHK
Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 2 of 9 Page ID #:108




    1
    2    CENTER FOR DISABILITY ACCESS
         Dennis Price, Esq., SBN 195058
    3    Ray Ballister, Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
    4    Mail: PO Box 262490
         San Diego, CA 92196-2490
    5    Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
    6    (858) 375-7385; (888) 422-5191 fax
         dennisp@potterhandy.com
    7
         Attorney for Plaintiff
    8
    9
   10                           UNITED STATES DISTRICT COURT
   11                          CENTRAL DISTRICT OF CALIFORNIA
   12
   13
         Samuel Love,                             Case: 5:18-CV-00547-SJO-SHK

   14
                  Plaintiff,                      Declaration of Dennis Price in
                                                  Support of Plaintiff’s
   15
           v.                                     Application for Default
                                                  Judgment by Court Against
   16
         Martin C. Jacinto;                       Martin C. Jacinto and Caroline
         Caroline Ramirez; and Does 1-10,         Ramirez
   17             Defendants.
   18
   19
   20
   21      1. I, the undersigned, am an attorney licensed to practice law by the State

   22           Bar of California. I am an attorney with the Center for Disability

   23           Access, and an attorney of record for the moving party, Plaintiff

   24           Samuel Love, and, in that capacity, I am familiar with this matter.

   25           Based on my own experience and knowledge, I can testify to the

   26           following.

   27      2. Defendants Martin C. Jacinto and Caroline Ramirez, are not infants or

   28           incompetent persons. We contacted the Department of Defense


                                              2

        Dec of Dennis Price                                   Case: 5:18-CV-00547-SJO-SHK
Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 3 of 9 Page ID #:109




    1         through its website at DMDC and determined that the defendants are
    2         not on active duty in the armed forces, so, to the best of plaintiff’s
    3         knowledge or information, defendants are not in military service or
    4         otherwise exempted under the Soldiers’ and Sailors’ Civil Relief Act of
    5         1940.
    6      3. We conducted a public records search in order to ascertain the owners
    7         and operators of the facility that is the subject of this litigation. One of
    8         the databases that we subscribe to and used in this particular case is
    9         TransUnion/TLO XP (TLO)’s California Ultimate Weapon Database,
   10         which is one of the strongest research tools used nationwide by
   11         governmental agencies, law enforcement, law firms and private
   12         detectives. TLO collects and maintains records nationwide records
   13         which include all listed addresses, all real listed real property,
   14         corporate interests, legal and criminal cases, professional licenses,
   15         Board of Equalization licenses, utilities, voting registrations, driver’s
   16         license information, and deaths. The pages that were attached as
   17         exhibit 5 are a printout from that database.
   18      4. Based on this search and the records located, our office determined, to
   19         the best of our knowledge, that defendants Martin C. Jacinto and
   20         Caroline Ramirez, owned the real property; located at 404 N.
   21         Waterman Avenue, San Bernardino, California, that is the subject of
   22         this lawsuit on the date complained of by Plaintiff.
   23      5. The complaint was filed in federal court on March 19, 2018. The Proof
   24         of Service for Martin C. Jacinto and Caroline Ramirez, were filed on
   25         August 31, 2018. The default was entered against defendants Martin
   26         C. Jacinto and Caroline Ramirez on September 11, 2018 for failure to
   27         response to plaintiff’s Complaint.
   28      6. Notice of this Application for Default Judgment by court was served on


                                               3

        Dec of Dennis Price                                     Case: 5:18-CV-00547-SJO-SHK
Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 4 of 9 Page ID #:110




    1         defendants Martin C. Jacinto and Caroline Ramirez, on October 29,
    2         2018, by first class United States Mail, postage prepaid.
    3      7. My firm has expended time and money in handling this case. The
    4         billing statement attached to this declaration is a true and accurate
    5         copy of the work and costs incurred.
    6      8. Attorney Mark Potter founded the Center for Disability Access, has
    7         devoted more than 95% of his practice to disability issues for 25 years.
    8         He was a former officer of the California’s for Disability Rights,
    9         Chapter Number One—the oldest and most prestigious disability civil
   10         rights advocacy organization in California, as well as a board member
   11         of the prestigious Southern California Rehabilitation Services. He has
   12         given—and continues to give—ADA seminars throughout the state of
   13         California and published in numerous disabled rights periodicals. He
   14         have litigated over 2,000 disability cases. His expertise and experience
   15         with ADA cases is almost unparalleled in California. He has been
   16         interviewed on CNN as an ADA legal expert. His billing rate at $425 in
   17         this case is well below the market for an attorney of his expertise and
   18         experience. Mr. Potter’s requested billing rate of $425 per hour has
   19         been granted in scores of recent federal court rulings, granting default
   20         judgment applications.
   21      9. Likewise, Attorney Russell Handy is qualified to bill at $425 per hour.
   22         He graduated Magna Cum Laude from California Western, has taught
   23         as an adjunct professor, has clerked for the Ninth Circuit Court of
   24         Appeals, and has devoted his private practice to disability litigation for
   25         the last 20 years. He has prosecuted over a thousand ADA cases, has
   26         prosecuted over 40 ADA trials and appeared at either state or federal
   27         appellate court forums on ADA cases over 30 times. He has argued
   28         disability cases before the California Supreme Court and was awarded


                                               4

        Dec of Dennis Price                                    Case: 5:18-CV-00547-SJO-SHK
Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 5 of 9 Page ID #:111




    1         the California Magazine’s Attorney of the Year (CLAY) award in 2010
    2         for his disability work that resulted in a significant ruling for disability
    3         litigants under the Unruh Civil Rights Act. (See Munson v. Del Taco,
    4         Inc., 46 Cal.4th 66 (2009). He has appeared on ABC’s show 20/20 as
    5         an expert in ADA litigation. In 2011, the San Diego Daily Transcript
    6         named him one of San Diego’s “Top Attorneys 2011.” Mr. Handy’s
    7         requested billing rate of $425 per hour has been granted in scores of
    8         recent federal court rulings, granting default judgment applications.
    9      10.      Attorney Phyl Grace has been practicing for almost 24 years.
   10         She has focused exclusively on disability access litigation for the last
   11         ten years. She has handled trials, taken depositions, drafted motions,
   12         and otherwise litigated these civil rights cases. Ms. Grace’s requested
   13         billing rate of $425 per hour has been granted in scores of recent
   14         federal court rulings, granting default judgment applications.
   15      11.      Attorney Christina Carson is qualified to bill at $350 per hour.
   16         She graduated cum laude in the top 10% of her class from California
   17         Western School of Law in 2011. While in law school Ms. Carson
   18         served as a writer and editor for California Western's two law reviews.
   19         Ms. Carson's article, "Lords of the Manor: Fighting California
   20         Slumlords    with    Private   Multi-Plaintiff   Implied    Warranty     of
   21         Habitability Litigation," was accepted for publication by The Scholar,
   22         St. Mary's Law Review on Minority Issues. Ms. Carson has been
   23         practicing for seven years. She has assisted in the jury trial of
   24         numerous criminal cases, including one death penalty case and three
   25         homicide cases. Ms. Carson also served as a Judicial Intern for the
   26         Honorable Frederick Maguire. She has been handling disability civil
   27         rights cases for more than six years. Ms. Carson’s requested billing rate
   28         of $350 per hour has been granted in scores of recent federal court


                                               5

        Dec of Dennis Price                                     Case: 5:18-CV-00547-SJO-SHK
Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 6 of 9 Page ID #:112




    1         rulings, granting default judgment applications.
    2       12.     Attorney Dennis Price graduated from Loyola Law School in
    3         2011. While in law school he participated in the Moot Court Honors
    4         Board and competed on the Loyola Appellate National Team. He
    5         spent a year clerking for the California Court of Appeal. After passing
    6         the bar he worked for a renowned public interest firm representing Los
    7         Angeles County senior citizens in a wide-range of legal issues before
    8         coming to the Center for Disability Access. He has written and argued
    9         cases before the California Court of Appeal and participated in
   10         prosecuting well over 500 ADA cases in state and federals courts with
   11         responsibilities ranging from conducting depositions, settlement
   12         negotiations, drafting and arguing motions and seeing multiple cases
   13         through trial. Mr. Price’s requested billing rate of $350 per hour has
   14         been granted in scores of recent federal court rulings, granting default
   15         judgment applications.
   16 13.     Our disability rights work has helped to shape ADA law with
   17   numerous, precedent setting opinions including, but not limited to the
   18   following cases: Karczewski v. DCH Mission Valley LLC, 862 F.3d 1006 (9th
   19   Cir. 2017); Coppi v. City of Dana Point, 88 F.Supp.3d 1122 (C.D. Cal. 2015);
   20   Lozano v., C.A. Martinez Family Ltd. Partnership, 129 F.Supp.3d 967 (S.D.
   21   Cal. 2015); Fortyune v. City of Lomita, 766 F.3d 1098 (9th Cir. 2014);
   22   Munson v. Del Taco, Inc., 46 Cal.4th 66 (2009); Nicholls v. Holiday Panay
   23   Marina, L.P., 93 Cal.Rptr.3d 309 (Cal. App. 4th 2009); Miller v. California
   24   Speedway Corp., 536 F.3d 1010 (9th Cir. 2008); Munson v. Del Taco, Inc.,
   25   522 F.3d 997 (9th Cir. 2008); Fortyune v. American Multi-Cinema, Inc., 364
   26   F.3d 1075 (9th Cir. 2004); Pickern v. Holiday Quality Foods, Inc., 293 F.3d
   27   1133 (9th Cir. 2002); Wyatt v. Ralphs Grocery Co., 65 Fed.Appx. 589 (9th
   28   Cir. 2003); and Botosan v. Paul McNally Realty, 216 F.3d 827 (9th Cir.


                                              6

        Dec of Dennis Price                                   Case: 5:18-CV-00547-SJO-SHK
Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 7 of 9 Page ID #:113




    1   2000).
    2      14.      Because the nature of my practice is wholly dependent on billing
    3         at a market rate, I have extensive experience with respect to what
    4         attorneys specializing in disability law and civil rights bill for civil
    5         litigation and what courts are routinely awarding and can attest that
    6         the rates billed by the Center for Disability Access for its attorneys are
    7         well within market rates.
    8      15.      I declare under penalty of perjury under the laws of the State of
    9         California and the United States that the foregoing is true and correct.
   10
        Dated: October 29, 2018                CENTER FOR DISABILITY ACCESS
   11
   12                                          By: /s/Dennis Price
                                               Dennis Price, Esq.
   13                                          Attorneys for Plaintiff
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               7

        Dec of Dennis Price                                    Case: 5:18-CV-00547-SJO-SHK
 Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 8 of 9 Page ID #:114
                      Center for Disability Access
                                    Billing Summary


Case:                 Love v. Jacinto
Case No:              5:18-CV-00547-SJO-SHK
Billing Range:        2/24/2018        through   10/29/2018
Total Hours           10.8
Hourly Bill           $4,335.00
Litigation Expenses   $660.00

Total Bill:                 $4,995.00

                                                               Expense Detail
                                                                     Investigator    $200.00
                                                                       Filing Fees   $400.00
                                                                    Service Costs     $60.00

                                                                                     $660.00




                                   9845 Erma Road, Suite 300                         Phone: 858-375-7385
Case Billing                          San Diego, CA 92131                              Fax: 888-422-5191
 Case 5:18-cv-00547-SJO-SHK Document 20-3 Filed 10/29/18 Page 9 of 9 Page ID #:115
                            Center for Disability Access                                                  Page 2


                                              Billing Statement


    Date       Description                                                Biller     Time Hourl    Amount
                                                                                          y Rate

2/24/2018      Met with client; discussed his case; discussed his         M.Potter     1.7   425      $722.50
               contacts with the geographical area for standing
               purposes and his likelihood of returning to maintain
               federal jurisdiction
3/9/2018       Went to and walked the site to conduct an                  M.Potter     2.5   425        1062.5
               assessment of the allegations; emailed the
               investigator about the photos I wanted.
3/12/2018      Reviewed Investigator Louis report and photos;             R.Handy      0.8   425           340
               phone conversation with him regarding the same;
               notes to file
3/13/2018                                                                 R.Handy      1.8   425           765
               Conducted public records research to determine the
               identity of the responsible parties and to determine if
               there had been alterations or modifications that
               would have triggered stricter Title 24 obligations for
               this property. Sent packet to Chris Carson
3/13/2018      Drafted the complaint                                      C.Carson     0.7   350           245
3/13/2018      Reviewed and executed the front matter (civil case         C.Carson     0.2   350            70
               coversheet, summons, notice of interested parties,
               etc.)
3/15/2018      Reviewed the court’s civil minute order and the            M.Potter     0.1   425          42.5
               notices to parties
9/4/2018       Reviewed the court’s OSC, drafted a request for             P.Grace     0.5   425         212.5
               entry of default and my declaration
9/5/2018       Reviewed the court’s OSC; sent emails to client and         D.Price     0.2   350            70
               investigator to set up meeting to work on
               declarations
10/29/2018     Discussion with client; drafted the client's declaration    D.Price     0.4   350           140
               for default judgment
10/29/2018     Discussion with investigator; drafted investigator's        D.Price     0.3   350           105
               declaration
10/29/2018                                                                 D.Price     1.6   350           560
               Drafted the application for default judgment, with
               points and authorities, my declaration, pulled the
               billing, completed the packet


Totals                                                                                10.8           $4,335.00




                                              9845 Erma Road, Suite 300                      Phone: 858-375-7385
Case Billing                                     San Diego, CA 92131                           Fax: 888-422-5191
